Citation Nr: 1815773	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-38 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 hearing.  A transcript of the hearing is associated with the Veteran's claims file.

The Board observes that the Veteran's representative submitted a private audiologist's opinion in February 2017 following the last adjudication by the RO in the January 2016 supplemental statement of the case.  However, as the Veteran's substantive appeal was received in October 2014, which is after February 2, 2013, an automatic waiver of evidence submitted by the Veteran's representative on behalf of the Veteran is presumed.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran's sensorineural hearing loss disability manifested within a year of his separation from active duty service.

2.  The preponderance of the evidence weighs against finding that the Veteran's sensorineural hearing loss disability was incurred in, or is otherwise related to, his service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Legal Criteria

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Presumptive Service Connection for Chronic Disabilities

Certain chronic disabilities, such as a sensorineural hearing loss disability, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. §§ 1101, 1112, 1137; C.F.R. §§ 3.303, 3.307, 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a Veteran has a chronic condition in service and still has that condition.  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service Connection for Hearing Loss 

While a hearing loss disability is not a disease specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), 4.85.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).  

Analysis

The Board finds that the first Shedden element is met.  The record shows the Veteran has a current diagnosis of bilateral sensorineural hearing loss in accordance with the requirements of 38 C.F.R. § 3.385.  See, e.g.  January 2014 VA hearing loss examination (showing auditory thresholds above 40 decibels at 4000 Hertz bilaterally).   

The Board also finds that the second Shedden element is met.  At the hearing, the Veteran testified he loaded and unloaded convoys with ammunition while on active duty and was exposed to loud noises including noises from hydraulics and vehicles including forklifts.  The Veteran's military personnel records confirm he was an ammunition storage helper and specialist.  The Board finds this evidence shows the Veteran was at least as likely as not exposed to loud noises during active duty service.  

However, the Board finds that the third Shedden element is not met in this case.  The Board considered a positive nexus opinion of an audiologist, E.L.E., received in December 2014.  E.L.E. noted that the Veteran reported decreased hearing over time but that the Veteran denied any particular event as being contributory to his hearing loss.  E.L.E. noted that the Veteran reported exposure to loud noise during service and that he worked in sales for most of his adult life thereafter.  E.L.E. opined that the Veteran's hearing loss started during his exposure to environmental noise associated with combat during his military career.  In a February 2017 opinion, E.L.E. opined that there is greater than a 50 percent probability that the Veteran's hearing loss is due to military exposure to loud noise.  However, the Board affords this opinion little probative weight because it is not supported by sufficient rationale with reference to the Veteran's service treatment and personnel records or other supporting evidence.

The Board affords more probative weight to the negative nexus opinions of record from multiple, competent VA hearing loss examiners because they are supported by reference to pertinent service records including hearing testing on induction and separation.  The January 2014 VA hearing loss examiner found the Veteran had normal hearing at the time of his separation from active duty service.  The examiner opined that the Veteran's service treatment records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability that occurred during military service.  The examiner noted there was no record of complaint or treatment of the claimed condition in the service records.  

The January 2014 VA hearing loss examiner also noted that the Institute of Medicine (IOM) (2006) has stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner noted that the IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner opined that based on the objective evidence (audiograms), there is no evidence to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  In a July 2015 addendum opinion, the examiner found that the opinion of E.L.E. was not supported by sufficient rationale and indicated that it appears that E.L.E. did not have access to the Veteran's military records.

In December 2015, VA obtained an addendum opinion from a second VA examiner further addressing the evidence of record including the conflicting positive and nexus opinions.  The December 2015 VA hearing loss examiner agreed with the opinion of the January 2014 VA hearing loss examiner.  The December 2015 examiner indicated that a review of the Veteran's service treatment records indicates the Veteran had normal hearing at military entrance and at separation for both ears and that there were no threshold shifts from entrance to separation.  Based on the objective tests, the December 2015 examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or related to military noise exposure.  

Upon review of the Veteran's service treatment records, the Board notes that while the Veteran's hearing examination at separation shows lower auditory thresholds (zero decibels bilaterally) than the Veteran's induction hearing examination (0-10 decibels bilaterally), the January 2014 VA examiner's opinion indicated the results were within normal measurement variability.  As both VA examiners indicated, there is no evidence of a threshold shift during service consistent with a decrease in hearing acuity during service.  Ultimately, the Board finds that the preponderance of the evidence is against a nexus between the Veteran's military service and his current hearing loss.  

As the record does not contain any diagnosis of a hearing loss disability or evidence thereof within one year of the Veteran's separation from active military service, the Board finds that a presumption of service connection for a chronic disability does not apply in this case.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  In light of the above, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's sensorineural hearing loss disability was incurred in, or is otherwise related to, his service.  Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


